DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on January 6, 2021 have been reviewed and considered.  Claims 1, 3, and 6-7 are pending in which claims 1 and 3 have been amended; claims 2, 4-5, and 8-12 are cancelled.

Response to Arguments
	Applicant’s First Argument: The claims include the limitation “wherein the shirt further comprises an interior fabric layer, and wherein the interior fabric layer is not physically adhered to the exterior fabric layer.” The Examiner is encouraged to not overlook this important limitation.
	If Lee’s shirt did not include an inner fabric layer, if one tried to insert the thermally-insulating material through the opening, it would fall through the shirt at the opening in the bottom.
	Accordingly, if Lee were modified in such a way as to read on the claimed invention, it would fail to operate as described. Accordingly, there would arguably be no motivation to modify Lee to arrive at the instantly-claimed shirt.
	The Examiner may be of the opinion that the inserted thermally-insulating material could constitute an inner layer, even though Lee does not disclose that the thermally-insulating material is a fabric layer (Lee actually teaches that it is formed of newspaper).
Examiner’s Response:  The examiner disagrees.  Please note that claim 1 claims “wherein the shirt further comprises an interior fabric layer, and wherein the interior fabric layer is not physically adhered to the exterior layer”.  Applicant does not structurally claim more details to the “interior fabric layer” other than what is claimed as listed above.  The applicant is also claiming a “comprising” claim in which more structural elements of the garment are allowed in the prior art.  Please note that the examiner has used element (120) as the interior layer (120, note an insulating material insert), and has further stated “wherein the interior layer (120) is not physically adhered (page 6, lines 7-10) to the exterior fabric layer (110), see Figure 2A”.  The applicant further has not provided what is exactly meant by “not physically adhered” by the original disclosure.  It is noted that the applicant has support for this limitation by stating on page 5, lines 2-4, “a second preferred embodiment in which the first exterior layer of fabric and the second interior layer of fabric are not integrated, but rather worn separately, but in tandem, to collectively comprise the inventive pullover top” and on page 9, lines 8-11, “the pullover top 10 as shown may alternatively achieved by either a first exterior fabric layer 14 and second interior fabric layer 20 that are integrated with one another via sewing, serging or the like, or by a standalone first exterior fabric layer 14 and a standalone interior fabric layer 20”.  Based off these definitions, it is more than applicable that the interior fabric layer (120) can be worn separately, but in tandem to the exterior fabric layer (110) as disclosed by Lee and is not sewn/serged or the like to the exterior fabric layer (110) and can be “standalone” (see Figure 2A).

	Applicant’s Second Argument: The Examiner may be of the opinion that the inserted thermally-insulating material could constitute an inner layer, even though Lee does not disclose that the thermally-insulating material is a fabric layer (Lee actually teaches that it is formed of newspaper). The Examiner combined Lee with Hunter, who purportedly discloses using a fabric-based insulating material. However, the “material” is basically a series of plastic tubes that provide cushioning. If the plastic tubes, which provide cushioning, were replaced with newspaper, Hunter’s device would not function as intended (i.e., it would not provide the same degree of cushioning).
	Accordingly, there is no basis to modify the references as suggested by the Examiner, and no expectation of success of such were done. Withdrawal of the rejections is respectfully requested.
	Examiner’s Response:  The examiner disagrees.  Please note that the examiner is not suggesting that the plastic tubes of Hunter, which provide cushioning, were replaced with newspaper to arrive at the claimed invention.  It is noted that both Lee and Hunter provide insulating materials to be situated within a pocket space of a garment.  The examiner is suggesting to replace one, wholly, for the other i.e. in this case, Hunter for Lee since it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the interior layer of Lee (note an insulating layer) to be fabric as taught by Hunter as an equivalent removable insulating layer insert to a garment for insulating properties, (Hunter: Abstract, [0043]-[0046], [0052]).  Please note that any layer of material would provide a degree of insulation to a product and/or wearer.  Again, both of these references are related for the fact that they provide separate, insulating materials to be worn with a garment, in “tandem” to a garment layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 03/077690 A1) (hereinafter “Lee”) in view of Hunter et al. (US 2010/0186134) (hereinafter “Hunter”).
	Regarding Claim 1, Lee discloses of a pullover shirt (100A, see Figure 2A), with a closed collar (see diagram below), comprising two sleeves (see diagram below), a neck hole (see diagram below), and an opening at a bottom of the shirt (see diagram below),
	wherein the closed collar comprises a continuous loop of fabric (see diagram below), wherein the closed collar is a continuous piece of material that is bounded by the pullover shirt such that the wearer’s head is able to extend through the neck hole (via 100A, see Figure 2A),
	wherein the shirt (100A, see Figure 2A) comprises:
	at least one fabric layer (110), which layer comprises two sleeves (see diagram below), a neck hole (see diagram below), an opening at the bottom (see diagram below), a front side and a back side (note that any layer has a front and back side, see Figure 2A), and a placket (130 with 140) comprising an aperture (via 130) located on the front side (see Figure 2A) of the shirt (100A) above the bottom (see diagram below) and below the neck hole (see diagram below),
	wherein the aperture (via 130) comprises a first edge and a second opposing edge (see Figure 2A), and each of the first and second edges comprises a system of magnets (140) which, individually, comprise at least one magnet, and, due to magnetic attractions between the magnets on the first edge and the second opposing edge, hold the aperture closed (note on page 2, lines 15-19, page 3, lines 2-4 that it is noted that magnets are interchangeable for a zipper as the zipper is shown in Figure 2A as 140/141, magnets also inherently attract to one another),
	wherein the at least one fabric layer is an exterior layer (110, see Figure 2A),
	wherein the placket (130 with 140) resides on the exterior layer (110, see Figure 2A), such that the placket (130 with 140) is bounded at each end by the exterior layer (see Figure 2A, note diagram below), and there is an expanse of fabric between the closed collar and the top end of the placket (see Figure 2A, note diagram below),
	and wherein the shirt (100A) further comprises an interior layer (120, note an insulating material insert), and wherein the interior layer (120) is not physically adhered (page 6, lines 7-10) to the exterior fabric layer (110), see Figure 2A, (Figures 1 and 2A, page 2, lines 10-25, page 3, lines 1-4, page 4, lines 22-25, page 5, lines 1-25, page 6, lines 1-14).
	Lee however does not disclose wherein the interior layer is fabric.
	Hunter teaches of an interior layer (via 100) to a garment [0052] wherein the interior layer is fabric (note 3-D fabric via layers therein), (Figures 1-6, [0043]-[0046], [0052]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the interior layer of Lee (note an insulating layer) to be fabric as taught by Hunter as an equivalent removable insulating layer insert to a garment for insulating properties, (Abstract, [0043]-[0046], [0052]).


    PNG
    media_image1.png
    1030
    751
    media_image1.png
    Greyscale

	
	Regarding Claims 3 and 6-7, the device of Lee as modified by Hunter discloses the invention as claimed above.  Further Lee/Hunter discloses:
	(claim 3), wherein the interior fabric layer (120) is smaller than the exterior fabric layer (110), (see Figure 2A of Lee);
	(claim 6), wherein the interior fabric layer (120, Lee) is adorned with a visual design (as modified by Hunter, see the exterior, visual design of 100 via the fabric as shown in Figures 2-3 of Hunter);
	(claim 7), wherein the interior fabric layer (120, Lee as modified by Hunter) has elastic qualities (see layers of 115 of 100, [0043] of Hunter).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732